Name: Council Regulation (EC) No 2905/94 of 23 November 1994 establishing detailed rules for the application of the trade monitoring system for certain fishery products coming from Norway
 Type: Regulation
 Subject Matter: Europe;  fisheries;  international trade;  trade;  foodstuff;  trade policy
 Date Published: nan

 1 . 12. 94 Official Journal of the European Communities No L 307/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2905/94 of 23 November 1994 establishing detailed rules for the application of the trade monitoring system for certain fishery products coming from Norway that the products concerned have been sent in accordance with the provisions of this Regulation ; Whereas procedures should be established for taking the measures provided for in Article 53 (2) of the Act of Accession and arrangements should be made for the application of this Regulation, HAS ADOPTED THIS REGULATION : Article 1 This Regulation establishes detailed rules for applying the trade monitoring system applicable from 1 January 1995 to 31 December 1998 in respect of consignments from Norway to the other Member States of certain fishery products listed in the Annex to this Regulation and covered by Regulation (EEC) No 3759/92, as provided for in Article 53 of the Act of Accession of Austria, Finland, Norway and Sweden, hereinafter referred to as the Act of Accession . THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland, Norway and Sweden, and in particular Article 53 (3) thereof, Having regard to the proposal from the Commission, Whereas, in order to apply the trade monitoring system provided for by the Act of Accession for consignments from Norway to the Community of certain products covered by Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), reference quantities must be defined for the purpose of calculating indicative ceilings ; whereas the annual indicative ceilings must be adjusted at a rate of increase reflecting the growth of the trade concerned ; whereas it is approriate, given the seasonal fluctuations in quantity of the consign ­ ments in question, to provide for quarterly indicative ceilings ; Whereas, for the monitoring system to be implemented, the Norwegian authorities will have to adopt provisions for, in particular, statistical monitoring of the consign ­ ments concerned ; whereas these provisions should be notified to the Commission ; Whereas the quantities sent to the other Member States from Norway must be communicated to the Commission weekly so that appropriate measures may be taken without delay in cases where the circumstances justify such measures ; Whereas it is the responsibility of the Member States to carry out the appropriate inspections in order to verify Article 2 1 . For each of the fishery products subject to the moni ­ toring system, an indicative ceiling shall be set by product or group of products covered by the CN codes listed in Article 1 of Regulation (EEC) No 3759/92. It shall be set for each year of application of the mechanism on the basis of the total volume of imports of the said products from Norway recorded during 1994, hereinafter referred to as 'the reference year', adjusted by an annual rate of increase. For 1995, the import volume during the reference year shall be calculated on the basis of an estimate and adjusted as necessary when the actual import volume is confirmed. 2. The annual rate of increase referred to in paragraph 1 shall be obtained by taking the arithmetical average of the rate of growth of imports of the products concerned from Norway during the reference year and the two years preceding it, but shall not be lower than 6 % . (') OJ No L 388, 31 . 12. 1992, p. 1 . Regulation as last amended by Regulation (EEC) No 1891 /93 (OJ No L 172, 15. 7. 1993, p . 1 ). No L 307/2 Official Journal of the European Communities 1 . 12. 94 3 . The indicative annual ceiling determined pursuant to paragraphs 1 and 2 shall be broken down into quarterly indicative ceilings on the basis of the average quarterly fluctuations in import volume noted for the products concerned during the reference year and the two years preceding it. 4. The indicative ceilings established pursuant to this Article are indicated in the Annex to this Regulation for each year of application of the mechanism. Article 3 1 . Consignments to other Member States of products subject to the monitoring system shall be the subject of statistical monitoring organized by the Norwegian autho ­ rities which shall , in particular, make it compulsory for operators to declare their consignments of the products concerned, and require that an identification stamp certi ­ fying the registration of the consignment for statistical monitoring purposes be attached to bills of sale and other commercial documents accompanying the consignment. 2. Before the date of application of this Regulation, the Norwegian authorities shall submit for Commission approval the provisions they have adopted for the statis ­ tical monitoring referred to in paragraph 1 , and a specimen of the identification stamp. The Commission shall publish this specimen in the C series of the Official Journal of the European Communities. Article 4 1 . The Norwegian authorities shall communicate to the Commission the quantities consigned for each product concerned. The quantities for each week shall be commu ­ nicated not later than the last working day of the fol ­ lowing week. 2. Where Article 53 (2) of the Act of Accession applies, the appropriate measures shall be adopted in accordance with the procedure provided for in Article 22 (6) of Regu ­ lation (EEC) No 3759/92. Article 5 The authorities of the Member States other than Norway shall carry out, in particular in marketing centres, on-the-spot checks to verify that the commercial docu ­ ments accompanying the products subject to the trade monitoring system are endorsed as laid down in Article 3 ( 1 ). Article 6 The Norwegian authorities shall adopt the measures necessary to ensure compliance with this Regulation . Article 7 Without prejudice to the procedure provided for in Article 4 (2), the provisions necessary for the application of this Regulation shall be adopted according to the procedure provided for in Article 32 of Regulation (EEC) No 3759/92, including any adjustments to be made to the indicative ceilings provided for in Article 2. Article 8 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995 to 31 December 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1994. For the Council The President J. BORCHERT 1 . 12. 94 Official Journal of the European Communities No L 307/3 ANNEX INDICATIVE CEILINGS 1 . Year 1995 (in tonnes) CN heading No Description of goods First Second Third Fourth quarter quarter quarter quarter (a) Salmon : Pacific salmon ( Oncorchynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 0301 99 11 Live 10 10 10 10 0302 12 00 Fresh 27 531 33 327 31 878 52 163 0303 10 00 Frozen Pacific 10 10 10 10 0303 22 00 Frozen Atlantic 1 307 1 720 1 995 1 858 0304 10 13 Fresh fillets 1 166 1 360 1 295 2 655 0304 20 13 Frozen fillets 1 645 2 165 1 818 3 031 ex 0304 90 97 Other 10 10 10 10 0305 30 30 Fillets , salted or in brine, not smoked 10 10 10 10 0305 41 00 Smoked 167 187 177 452 0305 69 50 Salted or in brine, but not dried or smoked 10 10 10 10 1604 11 00 Prepared/canned 699 762 794 953 1604 20 10 Other prepared or preserved 10 10 10 10 (b) Trout (Salmo trutta ·, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 0301 91 00 Live 10 10 10 10 0302 11 00 Fresh 213 554 767 596 0303 21 00 Frozen 123 266 307 338 0304 10 11 Fresh fillets 10 10 10 10 0304 20 11 Frozen fillets 10 10 10 10 0305 49 40 Smoked, also fillets 10 10 10 10 (c) Herring (Clupea harengus, Clupea pallasii) I 0302 40 Fresh 14 105 8 166 25 983 25 983 ex 0302 70 00 Livers and roes, fresh or chilled 10 10 10 10 0303 50 Frozen 6 212 6 777 10 730 4 800 ex 0303 80 00 Livers and roes, frozen 10 10 10 10 0304 10 92 Fresh flaps, from 15. 2 to 15. 6 1v I 996 2 865 1 121 1 308 030410 93 Fresh flaps, from 16. 6 to 14. 2 J ex 0304 10 98 Other fresh meat of herring 10 10 10 10 0304 20 75 Frozen fillets 3 434 5 455 9 495 1 818 0304 90 21 Other frozen meat of herring, from 15. 2 to 15. 6 10 10 10 10 0304 90 25 Other frozen meat of herring, from 16. 6 to 14. 2 ex 0305 20 00 Livers and roes of herring, dried, smoked, salted or in brine 10 10 10 10 0305 30 90 Salted fillets 718 958 1 317 998 0305 42 00 Smoked 64 46 138 211 0305 59 30 Dried, whether or not salted, but not smoked 10 10 10 10 0305 61 00 Salted 998 561 249 1 310 1604 12 Prepared/canned 3 482 1 959 2 285 3 156 1604 20 90 Other prepared or preserved herring 10 10 10 10 1 . 12. 94No L 307/4 Official Journal of the European Communities (in tonnes) CN heading No Description of goods First Second Third Fourth quarter quarter quarter quarter (d) Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 0302 64 Fresh or chilled 103 129 248 377 0303 74 Frozen 5 364 3 129 3 129 10 727 ex 0304 10 39 Fresh fillets of mackerel 10 10 10 10 0304 20 51 Frozen fillets (Scomber australasicus) 10 10 10 10 ex 0304 20 53 Frozen fillets (Scomber scombrus, Scomber japonicus) 10 10 10 10 ex 0304 90 97 Other frozen meat of mackerel 10 10 10 10 0305 49 30 Smoked including fillets 10 10 10 10 160415 Prepared/canned 853 521 1 516 1 895 ex 1604 20 90 Other prepared or preserved mackerel 10 10 10 10 (e) Redfish (Sebastes spp.) 0302 69 31 /33 Fresh or chilled 1 249 3 436 2 811 2 915 0303 79 35/37 Frozen 825 920 793 634 0304 10 35 Fresh fillets 10 10 10 10 0304 20 35/37 Frozen fillets 623 693 1 558 623 0304 90 31 Other frozen meat of redfish 10 10 10 10 (f) Shrimps and prawns 0306 13 10 Of the family Pandalidae, frozen 1 100 970 1 617 2 782 0306 13 30 Of the genus Crangon, frozen 10 10 10 10 0306 13 90 Other shrimps and prawns, frozen 10 10 10 10 0306 23 10 Of the family Pandalidae, not frozen 343 233 288 244 0306 23 31 Of the genus Crangon, fresh, chilled or cooked by steaming or by boiling in water 10 10 10 10 0306 23 39 Other shrimps of the genus Crangon 10 10 10 10 0306 23 90 Other shrimps and prawns, frozen 10 10 10 10 1 605 20 00 Prepared or preserved 3 343 3 799 4 558 3 647 (g) Coquilles St Jacques (.Pecten maxtmus) 0307 21 00 Live, fresh or chilled 10 10 10 10 0307 29 10 Frozen 56 68 135 120 ex 1605 90 10 Prepared or preserved 10 10 10 10 (h) Norway lobsters (Nephrops norvegicus) 0306 19 30 Frozen 90 78 161 67 0306 29 30 Not frozen 1 781 1 619 1 862 2 833 2. Year 1996 (in tonnes) _. T , XT ^ . , , First Second Third FourthCN heading No Descnption of goods quarter quarter quarter quarter (a) Salmon : Pacific salmon (Oncorchynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 0301 99 11 Live 11 11 11 11 030212 00 Fresh 31 660 38 326 36 659 59 988 0303 10 00 Frozen Pacific 11 11 11 11 0303 22 00 Frozen Atlantic 1 386 1 823 2115 1 969 1 . 12. 94 Official Journal of the European Communities No L 307/5 (in tonnes) CN heading No Description of goods First Second Third Fourth quarter quarter quarter quarter 0304 10 13 Fresh fillets 1 586 1 850 1 762 3 611 0304 20 13 Frozen fillets 2 122 2 793 2 346 3 910 ex 0304 90 97 Other 11 11 11 11 0305 30 30 Fillets, salted or in brine, not smoked 11 11 11 11 0305 41 00 Smoked 177 198 187 479 0305 69 50 Salted or in brine, but not dried or smoked 11 11 11 11 1604 11 00 Prepared/canned 1 419 1 548 1 612 1 935 1604 20 10 Other prepared or preserved 11 11 11 11 ¡b) Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 0301 91 00 Live 11 11 11 11 0302 1 1 00 Fresh 486 1 262 1 748 1 359 0303 21 00 Frozen 195 423 488 537 0304 10 11 Fresh fillets 11 11 11 11 0304 20 1 1 Frozen fillets 11 11 11 11 0305 49 40 Smoked, also fillets 11 11 11 11 (c) Herring (Clupea harengus, Clupea pallasii) 0302 40 Fresh 14 951 8 656 27 542 27 542 ex 0302 70 00 Livers and roes, fresh or chilled 11 11 11 11 0303 50 Frozen 7 765 8 471 13 413 6 001 ex 0303 80 00 Livers and roes, frozen 11 11 11 11 0304 1 0 92 Fresh flaps, from 1 5. 2 to 1 5. 6 1v 1 1 096 3 151 1 233 1 438 0304 10 93 Fresh flaps, from 16. 6 to 14. 2 J ex 0304 10 98 Other fresh meat of herring 11 11 11 11 0304 20 75 Frozen fillets 4 190 6 655 11 584 2 218 \ 0304 90 21 Other frozen meat of herrine, from 15 . 2 to 15. 6 &gt; 11 11 11 11 0304 90 25 Other frozen meat of herring, from 16. 6 to 14. 2 ex 0305 20 00 Livers and roes of herring, dried, smoked, salted or in brine 11 11 11 11 0305 30 90 Salted fillets 1 157 1 542 2 120 1 606 0305 42 00 Smoked 68 49 146 224 0305 59 30 Dried, whether or not salted, but not smoked 11 11 11 11 0305 61 00 Salted 1 058 595 264 1 388 1604 12 Prepared/canned 5 850 3 291 3 839 5 302 1 604 20 90 Other prepared or preserved herring 11 11 11 11 (d) Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 0302 64 Fresh or chilled 109 136 263 400 0303 74 Frozen 5 685 3 316 3 316 11 371 ex 0304 1 0 39 Fresh fillets of mackerel 11 11 11 11 0304 20 51 Frozen fillets (Scomber australasicus) 11 11 11 11 ex 0304 20 53 Frozen fillets (Scomber scombrus, Scomber japonicus) 11 11 11 11 ex 0304 90 97 Other frozen meat of mackerel 11 11 11 11 0305 49 30 Smoked including fillets 11 11 11 11 1604 15 Prepared/canned 2 704 1 652 4 807 6 008 ex 1 604 20 90 Other prepared or preserved mackerel 11 11 11 11 No L 307/6 Official Journal of the European Communities 1 . 12. 94 (in tonnes) CN heading No Description of goods First Second Third Fourth quarter quarter quarter quarter (e) Redfish (Sebastes spp.) 0302 69 31 /33 Fresh or chilled 1 324 3 642 2 980 3 090 0303 79 35/37 Frozen 874 975 840 672 0304 10 35 Fresh fillets 11 11 11 11 0304 20 35/37 Frozen fillets 866 963 2 166 866 0304 90 31 Other frozen meat of redfish 11 11 11 11 (f) Shrimps and prawns 0306 13 10 Of the family Pandalidae, frozen 1 760 1 553 2 588 4 451 0306 13 30 Of the genus Crangon, frozen 11 11 11 11 0306 13 90 Other shrimps and prawns, frozen 11 11 11 11 0306 23 10 Of the family Pandalidae, not frozen 378 256 317 268 0306 23 31 Of the genus Crangon, fresh, chilled or cooked by steaming or by boiling in water 11 11 11 11 0306 23 39 Other shrimps of the genus Crangon 11 11 11 11 0306 23 90 Other shrimps and prawns, frozen 11 11 11 11 1605 20 00 Prepared or preserved 3 543 4 027 4 832 3 866 (g) Coquilles St Jacques (Pecten maximus) 0307 21 00 Live, fresh or chilled 11 11 11 11 0307 29 10 Frozen 60 72 20 128 ex 1605 90 10 Prepared or preserved 11 11 11 11 (h) Norway lobsters (Nephrops norvÃ ©giens) 0306 19 30 Frozen 393 341 700 290 0306 29 30 Not frozen 5 076 4 614 5 307 8 075 3. Year 1997 (in tonnes) CN heading No Description of goods First Second Third Fourth quarter quarter quarter quarter [a) Salmon : Pacific salmon ( Oncorchynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 0301 99 11 Live 12 12 12 12 030212 00 Fresh 36 409 44 074 42158 68 986 0303 10 00 Frozen Pacific 12 12 12 12 0303 22 00 Frozen Atlantic 1 469 1 933 2 242 2 087 0304 10 13 Fresh fillets 2 156 2 516 2 396 4 912 0304 20 13 Frozen fillets 2 738 3 602 3 026 5 043 ex 0304 90 97 Other 12 12 12 12 0305 30 30 Fillets, salted or in brine, not smoked 12 12 12 12 0305 41 00 Smoked 188 210 199 507 0305 69 50 Salted or in brine, but not dried or smoked 12 12 12 12 1604 11 00 Prepared/canned 2 880 3 142 3 273 3 928 1604 20 10 Other prepared or preserved 12 12 12 12 1 . 12. 94 Official Journal of the European Communities No L 307/7 (in tonnes) First Second Third Fourth quarter quarter quarter quarterCN heading No Description of goods (b) Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 0301 91 00 Live 12 12 12 12 0302 11 00 Fresh 1 107 2 878 3 985 3 100 0303 21 00 Frozen 311 673 777 854 0304 10 11 Fresh fillets 12 12 12 12 0304 20 11 Frozen fillets 12 12 12 12 0305 49 40 Smoked, also fillets 12 12 12 12 (c) Herring (Clupea harengus, Clupea pallasii) 0302 40 Fresh 15 848 9 175 29 194 29 194 ex 0302 70 00 Livers and roes, fresh or chilled 12 12 12 12 0303 50 Frozen 9 707 10 589 16 766 7 501 ex 0303 80 00 Livers and roes, frozen 12 12 12 12 0304 10 92 Fresh flaps, from 15. 2 to 15. 6 1 , ^ ^ , JJ(. , jg2 0304 10 93 Fresh flaps, from 16. 6 to 14. 2 J ex 0304 10 98 Other fresh meat of herring 12 12 12 12 0304 20 75 Frozen fillets 5 112 8 119 14 133 2 706 0304 90 21 Other frozen meat of herring, from 15. 2 to 15' 6 12 12 12 12 0304 90 25 Other frozen meat of herring, from 16. 6 to 14. 2 ex 0305 20 00 Livers and roes of herring, dried, smoked, salted or in brine 12 12 12 12 0305 30 90 Salted fillets 1 862 2 483 3 414 2 586 0305 42 00 Smoked 72 52 155 237 0305 59 30 Dried, whether or not salted, but not smoked 12 12 12 12 0305 61 00 Salted 1 121 631 280 1 472 1604 12 Prepared/canned 9 828 5 529 6 450 8 907 1604 20 90 Other prepared or preserved herring 12 12 12 12 (d) Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 0302 64 Fresh or chilled 116 144 279 424 0303 74 Frozen 6 027 3 515 3 515 12 053 ex 0304 10 39 Fresh fillets of mackerel 12 12 12 12 0304 20 51 Frozen fillets (Scomber australasicus) 12 12 12 12 ex 0304 20 53 Frozen fillets (Scomber scombrus, Scomber japonicus) 12 12 12 12 ex 0304 90 97 Other , frozen meat of mackerel 12 12 12 12 0305 49 30 Smoked including fillets 12 12 12 12 1604 15 Prepared/canned 8 571 5 238 15 237 19 047 ex 1604 20 90 Other prepared or preserved mackerel 12 12 12 12 (e) Redfish (Sebastes spp.) 0302 69 31 /33 Fresh or chilled 1 404 3 861 3 159 3 276 0303 79 35/37 Frozen 926 1 033 891 713 0304 10 35 Fresh fillets 12 12 12 12 0304 20 35/37 Frozen fillets 1 204 1 338 3 011 1 204 0304 90 31 Other frozen meat of redfish 12 12 12 12 No L 307/8 Official Journal of the European Communities 1 . 12. 94 (in tonnes) CN heading No Description of goods First Second , Third Fourth quarter quarter quarter quarter (f) Shrimps and prawns 0306 13 10 Of the family Pandalidae, frozen 2 815 2 484 4 140 7 121 0306 13 30 Of the genus Crangon, frozen 12 12 12 12 0306 13 90 Other shrimps and prawns, frozen 12 12 12 12 0306 23 10 Of the family Pandalidae, not frozen 415 281 348 295 0306 23 31 Of the genus Crangon, fresh, chilled or cooked by steaming or by boiling in water 12 12 12 12 0306 23 39 Other shrimps of the genus Crangon 12 12 12 12 0306 23 90 Other shrimps and prawns, frozen 12 12 12 12 1 605 20 00 Prepared or preserved 3 756 4 268 5 1 22 4 097 (g) Coquilles St Jacques (Pecten maximus) 0307 21 00 Live, fresh or chilled 12 12 12 12 0307 29 10 Frozen 63 76 152 135 ex 1605 90 10 Prepared or preserved 12 12 12 12 (h) Norway lobsters (Nephrops norvegicus) 0306 19 30 Frozen 1 712 1 489 3 052 1 266 0306 29 30 Not frozen 14 466 13 151 15 124 23 014 4. Year 1998 (in tonnes) CN heading No Description of goods First Second Third Fourth quarter quarter quarter quarter (a) Salmon : Pacific salmon ( Oncorchynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho)  0301 99 11 Live 13 13 13 13 030212 00 Fresh 41 871 50 686 48 482 79 334 0303 10 00 Frozen Pacific 13 13 13 13 0303 22 00 Frozen Atlantic 1 557 2 049 2 377 2 213 0304 10 13 Fresh fillets 2 933 3 421 3 258 6 680 0304 20 13 Frozen fillets 3 532 4 647 3 904 6 506 ex 0304 90 97 Other 13 13 13 13 0305 30 30 Fillets, salted or in brine, not smoked 13 13 13 13 0305 41 00 Smoked 199 222 210 538 0305 69 50 Salted or in brine, but not dried or smoked 13 13 13 13 1604 11 00 Prepared/canned 5 847 6 379 6 644 7 973 1604 20 10 Other prepared or preserved 13 13 13 13 (b) Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 0301 91 00 Live 13 13 13 13 0302 1 1 00 Fresh 2 524 6 562 9 086 7 067 0303 21 00 Frozen 494 1 070 1 235 1 358 0304 10 11 Fresh fillets 13 13 13 13 0304 20 11 Frozen fillets 13 13 13 13 0305 49 40 Smoked, also fillets 13 13 13 13 1 . 12. 94 Official Journal of the European Communities No L 307/9 (in tonnes) CN heading No Description of goods First Second Third Fourth quarter quarter quarter quarter [c) Herring (Clupea harengus, Clupea pallasii) 0302 40 Fresh 16 799 9 726 30 946 30 946 ex 0302 70 00 Livers and roes, fresh or chilled 13 13 13 13 0303 50 Frozen 12 134 13 237 20 958 9 376 ex 0303 80 00 Livers and roes, frozen 13 13 13 13 0304 10 92 Fresh flaps, from 15. 2 to 15. 6 1K \ 1 326 3 813 1 492 1 741 0304 10 93 Fresh flaps, from 16. 6 to 14. 2 J ex 0304 10 98 Other fresh meat of herring 13 13 13 13 0304 20 75 Frozen fillets 6 237 9 905 17 242 3 302 0304 90 21 Other frozen meat of herring, from 15. 2 to 15' 6  º 13 13 13 13 0304 90 25 Other frozen meat of herring, from 16. 6 to 14. 2 ex 0305 20 00 Livers and roes of herring, dried, smoked, salted or in brine 13 13 13 13 0305 30 90 Salted fillets 2 998 3 997 5 496 4 164 0305 42 00 Smoked 76 55 164 251 0305 59 30 Dried, whether or not salted, but not smoked 13 13 13 13 0305 61 00 Salted 1 189 669 297 1 560 1604 12 Prepared/canned 16 512 9 288 10 836 14 964 1604 20 90 Other prepared or preserved herring 13 13 13 13 (d) Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 0302 64 Fresh or chilled 122 153 296 449 0303 74 Frozen 6 388 3 726 3 726 12 776 ex 030410 39 Fresh fillets of mackerel 13 13 13 13 0304 20 51 Frozen fillets (Scomber australasicus) 13 13 13 13 ex 0304 20 53 Frozen fillets (Scomber scombrus, Scomber japonicus) 13 13 13 13 ex 0304 90 97 Other frozen meat of mackerel 13 13 13 13 0305 49 30 Smoked including fillets 13 13 13 13 160415 Prepared/canned 27 170 16 604 48 302 60 378 ex 1604 20 90 Other prepared or preserved mackerel 13 13 13 13 (e) Redfish (Sebastes spp.) 0302 69 31 /33 Fresh or chilled 1 488 4 092 3 348 3 472 0303 79 35/37 Frozen 982 1 095 944 755 0304 10 35 Fresh fillets 13 13 13 13 0304 20 35/37 Frozen fillets 1 674 1 860 4 185 1 674 0304 90 31 Other frozen meat of redfish 13 13 13 13 (f) Shrimps and prawns 0306 13 10 Of the family Pandalidae, frozen 4 505 3 975 6 624 11 394 0306 13 30 Of the genus Crangon, frozen 13 13 13 13 0306 13 90 Other shrimps and prawns, frozen 13 13 13 13 0306 23 10 Of the family Pandalidae, not frozen 457 310 383 324 0306 23 31 Of the genus Crangon, fresh, chilled or cooked by steaming or by boiling in water 13 13 13 13 0306 23 39 Other shrimps of the genus Crangon 13 13 13 13 0306 23 90 Other shrimps and prawns, frozen 13 13 13 13 1605 20 00 Prepared or preserved 3 981 4 524 5 429 4 343 No L 307/10 Official Journal of the European Communities 1 . 12. 94 (in tonnes) CN heading No Description of goods First Second Third Fourth quarter quarter quarter quarter (g) Coquilles St Jacques (Pecten maximus) 0307 21 00 Live, fresh or chilled 13 13 13 13 0307 29 10 Frozen 67 81 161 143 ex 1605 90 10 Prepared or preserved 13 13 13 13 (h) Norway lobsters (Nephrops norvegicus) 0306 19 30 Frozen 7 465 6 491 13 307 5 518 0306 29 30 Not frozen 41 228 37 480 43 102 65 590